DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (7,115,177) in view of Tanaka et al. (JP 2015151562).  Appel discloses a process for performing twisting of a workpiece (10; Fig. 1) so that a high (severe) plastic deformation of the workpiece is achieved (col. 2, lines 56-61) in a portion (18; center part, col. 4, lines 43-44) of the workpiece in order to reduce a grain size of the portion of the workpiece which has been twisted. Appel does not disclose polishing a surface of the workpiece after twisting.  Tanaka teaches that a workpiece is worked by high pressure torsion ([0022], lines 237-238) and that the processing increases a local surface roughness defect ([0027], line 324) which requires grinding or polishing ([0027], line 326).  Tanaka teaches manufacturing the workpiece in a HPT (high presser torsion) apparatus ([0037]; Fig. 1) and that polishing of the workpiece with emery paper is done following the HPT so as to decrease the unevenness processing roughness defect generated on the workpiece surface ([0038], lines 452-454).  Regarding claim 4, Tanaka teaches that the polishing material emery paper (sandpaper) reduces a surface roughness ([0038], lines 452-454).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to polish a surface of the twisted workpiece of Appel as taught by Tanaka in order to improve a surface finish of the workpiece for further processing.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel in view of Tanaka and further in view of Nishiki (7,670,211).  Appel in view of Tanaka does not disclose silicon carbide sandpaper for polishing.  Nishiki teaches a polishing member (3) of a polishing tool (1) that has a grinding paper sheet (7) with abrasive grains of silicon carbide (col. 4, lines 36-43 and col. 5, lines 36-43).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to polish the workpiece of Appel in view of Tanaka with a silicon carbide sandpaper as taught by Nishiki so as to select a desired grit paper for polishing as is known in the polishing art.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel in view of Tanaka and further in view of Kanda (JP 2004-90192).  Regarding claim 5, Appel in view of Tanaka teaches a 0.1mm surface polishing in a discontinuous polishing wherein the high pressure torsion is accomplished and thereafter the polishing is performed (Tanaka [0038], lines 452-454) to achieve average surface roughness of about 6.3 µm but Appel in view of Tanaka does not specifically recite that the surface roughness is less than 5 µm.  Kanda teaches that a bar shaped workpiece (2,3; Fig. 2) is polished to a surface roughness of Rz = 0.52 µm [0031].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to polish the workpiece of Appel in view of Tanaka to a surface roughness Rz of less than 5 µm as taught by Kanda in order to provide a workpiece with high dimensional accuracy.



Response to Arguments
Applicant’s arguments, see 35 USC 102(b)(2)(c) exception argument, filed 9-19-2022, with respect to the prior art to Kim have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725